Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,665,009 in view of Seiler et al. (U.S. PGPUB 20050195187).
With respect to claim 1, U.S. Patent No. 10,665,009 discloses:
Pending claim 1
Patented claim 1
In a tile-based graphics system having a processor configured to perform a render by implementing two processes: (i) a tiling process to derive a display list for each of a plurality of tiles and cause the derived display lists to be stored, and (ii) a rendering process to retrieve the stored display lists and render the tiles using the respective display lists, the improvement comprising
In a tile-based graphics system having a processor configured to perform a render by implementing two distinct processes: (i) a tiling process to derive a display list for each of a plurality of tiles and cause the derived display lists to be stored, and (ii) a rendering process to retrieve the stored display lists and render the tiles using the respective display lists, wherein the processor is configured to complete the tiling process for a particular render before commencing the rendering process for the particular render, the improvement comprising
for each of one or more regions of a tile, as part of the tiling process determining whether to include an indication of an object in a display list for the tile in dependence on the result of at least one of one or more comparisons of depth values for said object with a depth value associated with the region, for each of the one or more regions of the tile
for each of one or more regions of a tile, as part of the tiling process determining whether to include an indication of an object in a display list for the tile in dependence on the result of at least one of one or more comparisons of depth values for said object with a depth value associated with the region, for each of the one or more regions of the tile
outputting the display list for the tile to a memory for subsequent retrieval by the rendering process
outputting the display list for the tile to a memory for subsequent retrieval by the rendering process

However, U.S. Patent No. 10,665,009 does not expressly disclose for each of the one or more regions of the tile, updating the depth value associated with the region in dependence on the result of at least one of the comparisons.
	Seiler et al., who also deal with a tiled graphics system, disclose a method for each of the one or more regions of the tile, updating the depth value associated with the region in dependence on the result of at least one of the comparisons (paragraph 22, compares an input tile Z value range with a hierarchical Z value range and a stencil code. The method and apparatus also updates the hierarchical Z value range and stencil code in response the comparison and determines whether to render a plurality of pixels within the input tile based on the comparison of the input tile Z value range with the hierarchical Z value range and stencil code, paragraph 38, The method begins 200 by comparing the tile Z value range, the tile MinZ and tile MaxZ, with a hierarchical Z value range, the hierarchical cache MinZ and the hierarchical cache MaxZ, and a stencil code, designated at step 202. In response to the comparison, the next step 204 is updating the hierarchical Z value range and the stencil code in response thereto).
	U.S. Patent No. 10,665,009 and Seiler et al. are in the same field of endeavor, namely computer graphics.
	At the time of the invention, it would have been obvious to apply the method for each of the one or more regions of the tile, updating the depth value associated with the region in dependence on the result of at least one of the comparisons, as taught by Seiler et al., to the U.S. Patent No. 10,665,009 system, because if the stencil test fails or the hierarchical Z value test fails, a determination is made to not render the pixels, otherwise referred to a killing the tile, as it is determined that the pixels are not visible in the graphical output (paragraph 22 of Seiler et al.), thus improving rendering efficiency.
With respect to claim 2, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 1, wherein the object comprises a single primitive, a plurality of primitives or a patch of surface data (Patented claim 2).
With respect to claim 3, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 1, wherein the one or more comparisons between the depth values for the object and the depth value associated with the region comprise a comparison between a minimum depth value for the object and a maximum depth value associated with the region (Patented claim 3).
With respect to claim 4, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 1, further comprising updating the depth value associated with the region in dependence on the result of the at least one of the one or more comparisons if the object entirely covers the region, and wherein the step of updating the depth value associated with the region in dependence on the result of the at least one of the one or more comparisons comprises updating the maximum depth value associated with the region if a maximum depth value for the object is less than the maximum depth value associated with the region (Patented claim 4).
With respect to claim 5, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 1, further comprising updating the depth value associated with the region in dependence on the result of at least one of the one or more comparisons if the object entirely covers the region, and wherein updating the depth value associated with the region in dependence on the result of the at least one of the one or more comparisons comprises updating the minimum depth value associated with the region if the minimum depth value for the object is greater than the minimum depth value associated with the region (Patented claim 5).
With respect to claim 6, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 1, wherein depth values for the object are derived by, for each region within which the object is located, deriving a depth value for the respective part of the object within that region (Patented claim 6).
With respect to claim 7, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 1, wherein the tile comprises a single region (Patented claim 7).
With respect to claim 8, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 1, wherein the tile comprises a plurality of regions (Patented claim 8).
With respect to claim 9, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 8, wherein determining whether to include an indication of the object in the display list for the tile in dependence on the result of the at least one of the one or more comparisons for each of the regions of the tile comprises, for each of the regions of the tile within which the object is located, comparing a depth value for the object to the depth value associated with that region (Patented claim 9).
With respect to claim 10, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 8, wherein the processor is further configured to determine a depth value associated with the tile based on the depth value associated with each of the regions of the tile; and write the depth value associated with the tile to a memory (Patented claim 10).
With respect to claim 11, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 10, wherein determining the depth value associated with the tile based on the depth value associated with each of the regions of the tile comprises determining the greatest of the depth values associated with the regions of the tile; and setting the depth value associated with the tile to a value equal to or greater than the greatest of the depth values associated with the regions of the tile (Patented claim 11).
With respect to claim 12, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 10, wherein determining the depth value associated with the tile based on the depth value associated with each of the regions of the tile comprises determining the smallest of the depth values associated with the regions of the tile and setting the depth value associated with the tile to a value equal to or smaller than the smallest of the depth value associated with the regions of the tile (Patented claim 12).
With respect to claim 13, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 8, wherein a first plurality of the plurality of regions is a plurality of sub regions into which a first portion of the tile is subdivided, and wherein the processor is further configured to determine a depth value associated with the first portion of the tile based on the depth value associated with each of the sub regions; and write the depth value associated with the first portion of the tile to a memory (Patented claim 13).
With respect to claim 14, U.S. Patent No. 10,665,009 discloses the improvement to a tile-based graphics system as set forth in claim 1, wherein the depth values associated with the one or more regions are written to a memory for temporarily storing data (Patented claim 14).
With respect to claim 15, U.S. Patent No. 10,665,009 discloses:
Pending claim 15
Patented claim 15
In a method in a tile-based graphics system of performing a render by implementing two processes: (i) a tiling process to derive a display list for each of a plurality of tiles and cause the derived display lists to be stored, and (ii) a rendering process to retrieve the stored display lists and render the tiles using the respective display lists, the improvement comprising
In a method in a tile-based graphics system of performing a render by implementing two distinct processes: (i) a tiling process to derive a display list for each of a plurality of tiles and cause the derived display lists to be stored, and (ii) a rendering process to retrieve the stored display lists and render the tiles using the respective display lists, wherein the method comprises completing the tiling process for a particular render before commencing the rendering process for the particular render, the improvement comprising
for each of one or more regions of a tile, as part of the tiling process, determining whether to include an indication of an object in the display list for the tile in dependence on the result of at least one of one or more comparisons of depth values for said object with a depth value associated with the region, for each of the one or more regions of the tile
for each of one or more regions of a tile, as part of the tiling process, determining whether to include an indication of the object in the display list for the tile in dependence on the result of at least one of one or more comparisons of depth values for said object with a depth value associated with the region, for each of the one or more regions of the tile
outputting the display list for the tile for storage in a memory for subsequent retrieval by the rendering process
outputting the display list for the tile for storage in a memory for subsequent retrieval by the rendering process

Seiler et al. disclose for each of the one or more regions of the tile, updating the depth value associated with the region in dependence on the result of at least one of the comparisons (see rationale for rejection of claim 1).
With respect to claim 16, U.S. Patent No. 10,665,009 discloses the improvement to a method in a tile-based graphics system as set forth in claim 15, wherein the object comprises a single primitive, a plurality of primitives or a patch of surface data (Patented claim 16).
With respect to claim 17, U.S. Patent No. 10,665,009 discloses the improvement to a method in a tile-based graphics system as set forth in claim 15, wherein comparisons between the depth values for the object and the depth value associated with the region comprise a comparison between a minimum depth value for the object and a maximum depth value associated with the region (Patented claim 17).
With respect to claim 18, U.S. Patent No. 10,665,009 discloses the improvement to a method in a tile-based graphics system as set forth in claim 15, further comprising updating the depth value associated with the region in dependence on the result of at least one of the one or more comparisons if the object entirely covers the region, and wherein the step of updating the depth value associated with the region in dependence on the result of the at least one of the one or more comparisons comprises updating the maximum depth value associated with the region if a maximum depth value for the object is less than the maximum depth value associated with the region (Patented claim 18).
With respect to claim 19, U.S. Patent No. 10,665,009 discloses the improvement to a method in a tile-based graphics system as set forth in claim 15, further comprising updating the depth value associated with the region in dependence on the result of at least one of the one or more comparisons if the object entirely covers the region, and wherein updating the depth value associated with the region in dependence on the result of the at least one of the one or more comparisons comprises updating a minimum depth value associated with the region if the minimum depth value for the object is greater than the minimum depth value associated with the region (Patented claim 19).
With respect to claim 20, U.S. Patent No. 10,665,009 discloses the improvement to a method in a tile-based graphics system as set forth in claim 15, wherein depth values for the object are derived by, for each region within which the object is located, deriving a depth value for the respective part of the object within that region (Patented claim 20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20120299910 to Liang for a method of performing a depth comparison.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
9/21/22